DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 2/14/22. As directed by the amendment: claims 1, 5, 7-8, 10-12 and 15 have been amended, claims 3-4 have been canceled, and no new claims have been added. Thus, claims 1-2 and 5-16 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein said endoskeleton member comprises first and second elongate longitudinal arm portions that extend from a central region of the central panel 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8, 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Facer et al. (2008/0271737) in view of Vasiliev et al. (2018/0353782).
Regarding claim 1, Facer discloses a fold-flat personal respiratory device comprising a generally planar (Fig. 8 shows flat folded planar configuration) central panel 18 including a layer of filter media 50 and having opposing first (at 24) and second (at 26) side edges and first (near 32 on the left) and second (near 32 on the right) end edges; a first side panel 16 joined to said central panel along said first side edge; a second side panel 20 joined to said central panel along said second side edge; the device being manually configurable from a folded configuration in which said side panels are substantially parallel to a planar surface of said central panel (Fig. 8) and an operational configuration in which said central and first and second side panels form a cup-shaped respiratory chamber (Fig. 6); but is silent regarding that the device further comprising a rigid or semi-rigid endoskeleton member mounted along a planar surface of said central panel and extending between said first and second side edges and/or said first and second end edges, said endoskeleton member comprises first and second elongate longitudinal arm portions that extend from a central region of the central panel to a position at or adjacent to respective end edges thereof, and said endoskeleton member comprises first and second transverse arm portions that extend from a central region of the central panel to respective side edges thereof. However in fig. 7-8 and 14 Vasiliev teaches a rigid or semi-rigid endoskeleton member (772, 777 and 776) mounted along a planar surface of a central panel [0120-0122] and extending between first and second side edges (Fig. 14) and/or said first and second end edges (Fig. 14) and comprises first and second elongate longitudinal arm portions (776 and 777) that 
Regarding claim 2, the modified Facer discloses that said endoskeleton member is formed of semi-rigid plastics material ([0104] the base 272 is made from plastic, see [0121] that recites that “All of the design considerations and possibilities regarding the respirator 200 of FIGS. 6-9 apply equally to the respirator 700 of FIG. 14.” Vasiliev).
Regarding claim 7, the modified Facer discloses that said first and second transverse arm portions each comprise a generally square or rectangular frame member (772 has two generally rectangular frame portions above and below the circular opening in Fig. 14, Vasiliev) having a pair of substantially parallel, spaced-apart end arms (vertically extending arms on either side of generally rectangular openings of 772 in fig. 14, Vasiliev) and a distal side arm extending therebetween (Fig. 14 shows an arm 
Regarding claim 8, the modified Facer discloses that said endoskeleton member further comprises a central frame portion (772 Vasiliev) comprising a generally square or rectangular frame member (see perimeter 771, which is generally rectangular, Vasiliev), located at said central region of said central panel (Fig. 14 Vasiliev, Fig. 2 Facer), and from which said first and second elongate longitudinal arm portions (776 and 777, Vasiliev) and/or said first and second transverse arm portions extend (Fig. 14 Vasiliev).
Regarding claim 10, the modified Facer discloses that said endoskeleton member comprises first and second elongate longitudinal arm portions (776 and 777, Vasiliev) that extend from a central region of the central panel to a position at or adjacent (near) to respective end edges thereof (Fig. 14, Vasiliev); and wherein said central frame portion (772, Vasiliev) includes a generally cylindrical frame member (walls of 292, Vasiliev) mounted or integrated in said central frame portion (Fig. 8, Vasiliev) and configured to receive an exhalation valve assembly (at least 280, Vasiliev).
Regarding claim 11, the modified Facer discloses that said central frame portion of said endoskeleton member is provided with a reinforcing member (cross bars shown in fig. 14, Vasiliev) that extends between a pair of opposing side edges of the central frame portion (Fig. 14, Vasiliev).

Regarding claim 13, the modified Facer discloses providing an integrated template comprising said central panel (18 Facer) and said first (16 Facer) and second (20 Facer) side panels; and mounting or adhering said endoskeleton member (772, 777 and 776 Vasiliev) onto a planar surface of said central panel such that it extends between said first and second end edges (Fig. 2 Facer, Fig. 14, Vasiliev) and/or said first and second side edges thereof (Fig. 2 Facer, Fig. 14, Vasiliev).
Regarding claim 15, the modified Facer discloses that said endoskeleton member comprises an exhalation valve frame member (284, 289 and 282, Vasiliev) and the central panel includes a generally central opening (Fig. 1, 7-8 and 14, Vasiliev), the method further comprising mounting an exhalation valve assembly (280, Vasiliev) in said exhalation valve frame member such that it is located within said opening (Fig. 1, 7-8 and 14, Vasiliev).
Regarding claim 16, the modified Facer discloses joining one or more straps (34 Facer) to said central panel ([0050] Facer), at or adjacent respective end edges thereof (Fig. 7 Facer).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Facer and Vasiliev, as applied to claim 13 above, in further view of Gerson et al. (2004025946).
.

Claims 1, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Facer et al. (2008/0271737) in view of Qu et al. (2018/0368492).
Regarding claim 1, Facer discloses a fold-flat personal respiratory device comprising a generally planar (Fig. 8 shows flat folded planar configuration) central 
Regarding claim 5, the modified Facer discloses that said first and second elongate longitudinal arm portions each comprise a generally triangular frame member (see triangle members in fig. 2, Qu) comprising a pair of arms spaced apart at said central region and meeting at an apex at or adjacent to (near) a respective end edge (Fig. 2, Qu).
Regarding claim 6, the modified Facer discloses that said apex is rounded (Fig. 3 shows apexes that are rounded due to central circular portion that receives 305, Qu).
Regarding claim 9, the modified Facer discloses an exhalation valve assembly (304 Qu) mounted within said endoskeleton member (112 Qu), at a substantially central region of said central panel (Fig. 2, Qu). 

Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 9-10 with respect to Facer’s endoskeleton are now moot since Facer is no longer relied upon to disclose the claimed endoskeleton.

Examiner disagrees since Facer and Vasiliev are both filtering face masks and Facer’s portions are not modified with the portions of Vasiliev. Vasiliev is merely relied on for an exhalation valve positioned in the center of the mask, as shown in fig. 1 of Vasiliev, which would have been obvious in order to provide further support to the mask body as well as allow for exhausting of exhaled air. 
Applicant argues on pages 11-12 that 776 and 777 of Vasiliev do not extend from a central region of the central panel to a position at or adjacent to respective end edges thereof.
Examiner disagrees because the words “at” and “adjacent” have been given their broadest reasonable interpretation. 
The definition of “at” is: a. In or near the area occupied by; in or near the location of. 
American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.
The definition of “adjacent” is: 1. Close to; lying near. 
American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved. 

Applicant argues on pages 12-13 that Fig. 14 of Vasiliev lacks an endoskeleton member providing an internal frame structure since 776 and 777 pivot.
Examiner disagrees since the endoskeleton (“support elements” 776, 777 and “base” 772) of Vasiliev is internal to the mask (Fig. 14) and provides support in the form of a frame for the exhalation valve, regardless of their pivoting structure.  
Applicant argues on page 13 that 576 in fig. 12 of Vasiliev is on the outside of the mask.
This argument is moot since 576 was not relied upon by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785